Pee Cueiam.
Plaintiff’s evidence shows that he was an invitee in defendant’s truck to select and buy fish, and, therefore, defendant was under a legal duty to exercise reasonable care to keep the inside of his truck, where the fish were, reasonably safe for the use for which it was designed and intended, for plaintiff, a customer. However, defendant was not under an insurer’s liability in this respect. The doctrine of res ipsa loquitur has no application to this case. Garner v. Greyhound Corp., 250 N.C. 151, 108 S.E. 2d 461; Revis v. Orr, 234 N.C. 158, 66 S.E. 2d 652.
When plaintiff entered the bed of the truck there was ample daylight for him to see and select the fish he wanted to buy. He never saw the shovel until he tripped over it. In going out of the truck he tripped over it, and for the first time saw the handle of the shovel sticking out between boxes of fish. The evidence is silent as to whether the handle of the shovel was sticking out when he entered the truck. If it had been, it seems plaintiff would have seen it. There is no evidence as to how long the handle of the shovel had been sticking out between the boxes of fish, or who put it there. Plaintiff had entered this truck every week for nearly a year to select and buy fish. He knew the fish were iced and the floor of the truck was wet from melted ice. He must have known pieces of ice would be on the bed of the truck. When plaintiff entered the truck, he saw a bucket and hand truck. A shovel in the truck was large enough to be easily seen, and was not a hidden or concealed peril.
Considering the indubitable fact that this truck was designed and intended for hauling iced fish in boxes for sale, it seems to us that it was not within the reasonable foresight of the defendant that some injury would result from the condition of the inside of the truck, as shown by plaintiff’s evidence, to anyone entering it to select and buy fish.
A consideration of all the evidence in the light most favorable to plaintiff, as we are required to do in passing on a motion for judgment of involuntary nonsuit, impels us to the conclusion that plaintiff has failed to make out a prima facie case of actionable negligence against defendant. The judgment of involuntary nonsuit is
Affirmed.